DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12, 16, 17, 21, 34, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over NASA Report (Graphite/Epoxy Composite Stiffened Panel Fabrication Development, NASA Contractor Report 172204, March 1984, 125 pages).
As to claim 10, NASA Report teaches forming a composite panel from first and second composite sheets containing resin (prepreg tape, page 2).  The first and second composite sheets are combined with a Teflon solid mandrel to provide a hollow passage in the composite structure.  Since the NASA Report solid mandrel is formed from Teflon (PTFE) and is used with carbon fiber composite sheets, it inherently has the claimed low surface energy and thermal expansion property.  When placed in contact with the first and second composite sheets, it inherently forms a hollow passage within the composite assembly.  The assembly is heated to an elevated curing temperature (page 2) where the solid mandrel would inherently expand in the claimed manner and the first and second composite sheets would bond together.  Upon cooling 
Since the NASA Report does not expressly illustrate the detachment, this claim is alternatively rejected under 35 U.S.C. 103 because it would be obvious to cool at any temperature below 200 F (page 2) and cooling to lower temperatures would improve (decrease) the cycle speed.  One of ordinary skill in the art would have found it obvious to select lower cooling temperature in order to improve the cycle speed.  Doing so would enhance the detachment behavior.
As to claims 11 and 12, NASA Report provides a Teflon/PTFE solid mandrel and heats the mandrel (page 2).  As to claim 16, NASA Report cools the forming element as well as the composite (page 2), which would inherently or obviously cause the claimed contraction.  As to claims 38 and 39, NASA Report provides first and second composite sheets bonded together on opposite sides of the hollow passage and which extend longitudinally along the hollow passage.
As to claim 17, NASA Report teaches forming a composite panel comprising a hollow passage from first and second composite sheets containing resin (prepreg tape, page 2).  The first and second composite sheets are combined with a Teflon (fluoropolymeric material) solid mandrel to provide a hollow passage in the composite structure.  Since the NASA Report solid mandrel is formed from Teflon (PTFE) and is used with carbon fiber composite sheets, it inherently has the claimed low surface energy and thermal expansion property.  The assembly is heated to an elevated curing temperature (page 2) where the solid mandrel would inherently expand in the claimed manner and the first and second composite sheets would bond together in regions adjacent sides of the hollow passage.  Upon cooling (page 2), the NASA Report 
Since the NASA Report does not expressly illustrate the detachment, this claim is alternatively rejected under 35 U.S.C. 103 because it would be obvious to cool at any temperature below 200 F (page 2) and cooling to lower temperatures would improve (decrease) the cycle speed.  One of ordinary skill in the art would have found it obvious to select lower cooling temperature in order to improve the cycle speed, and doing so would also enhance the detachment behavior.
As to claim 34, the solid mandrels of NASA Report are Teflon/PTFE.  As to claim 40, NASA Report provides first and second composite sheets bonded together on opposite sides of the hollow passage and which extend longitudinally along the hollow passage.  See Fig. 1.  As to claims 21 and 37, NASA Report depicts the ends of the forming element to be uncovered and would therefore inherently be exposed to an environment outside the composite structure.  Additionally, in view of the fact that the solid mandrels are removed, it would have been obvious to leave the ends undcovered.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NASA Report (Graphite/Epoxy Composite Stiffened Panel Fabrication Development, NASA Contractor Report 172204, March 1984, 125 pages) in view of Childs (US 20100230542).   NASA Report teaches the subject matter of claims 10 and 17 above under 35 U.S.C. 102 or 35 U.S.C. 103.
As to claim 15 and 18, in the interpretation that the passages must extend through the composite panel at a location other than the end, then NASA Report would be silent to this feature. However, Childs clearly teaches passages (304) extending through the composite panel to the region where a forming element would be located. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the passages of Childs into NASA Report because this is the use of a known technique to improve a similar composite structure in the same way. The prior art provides a base process upon which the claimed invention can be seen as an improvement by the incorporation of holes. However, Childs teaches a stringer improved in the same manner by the incorporation of holes. One of ordinary skill in the art could have applied the same improvement in the same way to the NASA Report process to provide the predictable result that the resulting article would be reduced in weight (see Childs, [0003]).

Claim(s) 22, 23, 26-28, and 36 is/are rejected under 35 U.S.C. 103 as obvious over NASA Report (Graphite/Epoxy Composite Stiffened Panel Fabrication Development, NASA Contractor Report 172204, March 1984, 125 pages) in view of Diesen (US 5,547,629).
As to claim 22, NASA Report teaches forming a composite panel comprising a hollow passage from first and second composite sheets containing resin (prepreg tape, page 2).  The first and second composite sheets are combined with a Teflon (fluoropolymeric material) solid 
The NASA Report does not teach forming an attachment with the forming element during removal.
Diesen teaches attaching pliers to a mandrel and removing a mandrel from a composite structure.  The pliers press into the surface of the mandrel and are therefore an attachment.  Alternatively, Diesen teaches “other suitable device” (7:23) for removing the mandrel, and the suggested “other suitable device” would be an attachment.
It would have been prima facie obvious to one of ordinary skill in the art to incorporate the Diesen pliers or other suitable device to remove the NASA Report mandrel or core because the NASA Report teaches removal of the solid mandrels (page 4) from the hollow features and Diesen provides a known method for removing a mandrel within the teaching/suggestion of the NASA Report.
As to claim 23, since the NASA report appears to show the ends of the mandrel not covered with composite (See Fig. 1) and teaches removal of the solid mandrels (page 4) from the As to claims 26 and 27, the NASA Report inherently subjects the forming element and composite to an elevated curing temperature (page 2).  Upon cooling (page 2), the NASA Report Teflon/PTFE solid mandrel would inherently contract.  Since the Teflon/PTFE mandrel and the carbon fiber composite are the same materials used in the instant application, it the same detaching would inherently occur in the NASA Report.  As to claim 28, NASA Report provides first and second composite sheets bonded together on opposite sides of the hollow passage and which extend longitudinally along the hollow passage.  As to claim 36, the solid mandrels of NASA Report are Teflon/PTFE.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as obvious over NASA Report (Graphite/Epoxy Composite Stiffened Panel Fabrication Development, NASA Contractor Report 172204, March 1984, 125 pages) in view of Diesen (US 5,547,629), and further in view of Childs (US 20100230542).  
As to claim 25, in the interpretation that the passages must extend through the composite panel at a location other than the end, then NASA Report would be silent to this feature. However, Childs clearly teaches passages (304) extending through the composite panel to the region where a forming element would be located. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate the passages of Childs into NASA Report because this is the use of a known technique to improve a similar composite structure in the same way. The prior art provides a base process upon which the claimed invention can be seen as an improvement by the incorporation of holes. However, Childs teaches a stringer improved in the same manner by the incorporation of holes. One of ordinary skill in the art could have applied the same improvement in the same way to the NASA Report process .

Response to Arguments
Applicant's arguments filed December 23, 2020 have been fully considered but they are not persuasive or are moot in view of the NASA Report above.
Most of the arguments point to distinctions with the Pham reference applied previously, and these arguments are not persuasive in view of the NASA Report.  Arguments are presented over Diesen and Satoh on pages 9-10, but they are on the grounds that one would not find it obvious to incorporate these features into Pham.  Arguments over Pham, Diesen, Satoh, and Childs are presented on pages 11-12, but generally on the grounds that there is insufficient motivation or suggestion to combine these references.    The Examiner acknowledges these arguments, but believes that the NASA Report demonstrates that the state of the art prior to filing was advanced.  The NASA Report seems to illustrate the structural aspects of the claimed method, and because of the similarity in the materials used for the composite and mandrel in the reference and the invention, would lead to the same results.
Applicant is invited to contact the Examiner to discuss the NASA Report and any possible distinctions with this reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742